Case 3:06-cv-00127-MMH Document 61 Filed 07/12/19 Page 1 of 4 PageID 5817




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

 THOMAS JAMES MOORE,

       Petitioner,

 v.                                     CASE NO. 3:06-CV-00127-J-34
                                        DEATH PENALTY CASE
 SECRETARY, DEPARTMENT
 OF CORRECTIONS, ET AL.,

      Respondents.
 ______________________________/

               OBJECTION TO PAGE LIMITATION OF REPLY
              AND MOTION TO STRIKE PETITIONER’S REPLY

       COME   NOW    the    Respondents,      Secretary,   Department      of

 Corrections,       et.    al.,    by   and   through    the     undersigned

 counsel,     and   file    this    objection    and    motion    to   strike

 Petitioner’s       reply    to    Respondents’     answer       to    amended

 petition     for    writ    of    habeas     corpus,    and     as    grounds

 therefor, Respondents hereby state the following:

      1.      Petitioner first asked this Court for leave to

 file a reply to Respondents’ answer nearly ten months ago.

 (Doc. 40).

      2.      Since the Court granted Petitioner’s request, he

has repeatedly disregarded this Court’s deadlines. (Docs.

45, 49, 53, 58).
Case 3:06-cv-00127-MMH Document 61 Filed 07/12/19 Page 2 of 4 PageID 5818




        3.    On March 8, 2019, Petitioner filed a reply that

 was     eighty-five          pages     long       (Doc.   48),       although    he

 complained that he was unable to finish his reply in time

 and blamed Respondents for issues that he was allegedly

 having trouble reading the record.

        4.    Petitioner filed his supplemental records in May

 2019     (Docs.    54,       55,     56,    57).     He   did    not     file   his

 “completed” 185-page-long reply until July 9, 2019. (Doc.

 59).

        5.    Respondents object to Petitioner’s reply totaling

 185 pages in length.

        6.    Petitioner’s reply is not only improper because

 of its excessive length, but it is also improper because of

 its content.

        7.    Instead         of    merely        responding     to   Respondents’

 answer      to    the    petition          for     writ   of    habeas     corpus,

 Petitioner used his reply as an opportunity to enhance his

 own    arguments        by    adding       new     arguments    that     were   not

 originally included within his petition, such as his 26-

 page “cause and prejudice” argument (beginning on page 79)

 that was not addressed in his petition for writ of habeas

 corpus.
                                             2
Case 3:06-cv-00127-MMH Document 61 Filed 07/12/19 Page 3 of 4 PageID 5819




      8.      Petitioner should not be permitted to use a reply

 as an opportunity to include new claims or arguments not

 previously raised.

      9.      On a final note, it is worth mentioning that upon

 briefly     comparing     Petitioner’s       “incomplete”    reply   filed

 four months ago (Doc. 48) with his latest filing (Doc. 59),

 there     does   not    appear    to   be   any   valid   reason   for   his

 extreme delay in filing his finished reply other than his

 attempt to have more time to write an unnecessarily long

 and improper pleading.

       For    all       these     reasons,    Respondents     respectfully

 request that this Court strike Petitioner’s reply.


                                   Respectfully submitted,

                                   ASHLEY MOODY
                                   ATTORNEY GENERAL

                                    /s/ Christina Z. Pacheco
                                   Christina Z. Pacheco
                                   Assistant Attorney General
                                   Florida Bar No. 71300
                                   Office of the Attorney General
                                   3507 East Frontage Road, Suite 200
                                   Tampa, Florida 33607-7013
                                   Telephone: (813) 287-7910
                                   Facsimile: (813) 281-5501
                                   capapp@myfloridalegal.com [and]
                                   Christina.pacheco@myfloridalegal.com
                                   Counsel for Respondents
                                        3
Case 3:06-cv-00127-MMH Document 61 Filed 07/12/19 Page 4 of 4 PageID 5820




                       CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 12th day of July 2019, I

 electronically filed the foregoing with the Clerk of the

 Court by using the CM/ECF system which will send a notice

 of electronic filing to the following: Martin J. McClain,

 Esquire, McClain & McDermott, P.A., 141 N.W. 30th Street,

 Wilton         Manors,          Florida         3334,         E-mail:

 martymcclain@earthlink.net.


                               /s/ Christina Z. Pacheco
                              CHRISTINA Z. PACHECO
                              Assistant Attorney General




                                   4
